DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 08/11/2020.   Claims 1-11 are pending in the application and has been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.         The drawings filed on 08/11/2020 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kim et al., (U.S. Patent Application Publication: 2008/0167871), hereinafter referred to as KIM.
	With respect to Claim 1, KIM discloses:
(See e.g., “…voice recognition unit 310 receives an acoustic model appropriate to an input voice signal, from the acoustic model unit 360, and extracts a word matching the input voice, from the vocabulary unit 370, thereby recognizing the voice…” “…a personal name management (PNM) database DB 250 corresponding to the telephone number, a recognition unit 220 recognizing an uttered voice of the caller and selecting a recognition result (n-best) corresponding to the recognized word, a recognition word selection unit 230 readjusting the result n-best by using the PNM DB 250 and a recognition word selection rule…” KIM paras. 12, 36, 37, Figs. 3-6);
extracting a nickname from the text data (See e.g., “…performance of name retrieval or name dialing based on voice recognition can be enhanced by using the telephone usage pattern of 
    PNG
    media_image1.png
    442
    681
    media_image1.png
    Greyscale
the user…” “…phone book has a structure in which names next to their corresponding telephone numbers are sequentially stored, and the total number of registered telephone numbers of the phone book is defined as NT… to reduce a memory space used by the names and telephones…only matching names are sequentially stored…” KIM paras. 55, 69-72, Figs. 3-6);
searching in the database for registration information that satisfies a condition corresponding to the nickname (See e.g., “…monitoring unit 340 monitors cases such as where the user searches the phone book by using a device, such as a mobile phone. Searching of the phone book includes searching the phone book for both names and telephones…” “…personal name management (PNM) database DB 250 corresponding to the telephone number, a recognition unit 220 recognizing an uttered voice of the caller and selecting a recognition result (n-best) corresponding to the recognized word, a recognition word selection unit 230 readjusting the result n-best by using the PNM DB 250 and a recognition word selection rule…” KIM paras. 12, 45, 69-72, 80, Figs. 3-6);
upon determining the registration information including the nickname is not present in the database, searching in the database for the registration information that satisfies the condition corresponding to the nickname (See e.g., “…selectively storing only a pointer corresponding

    PNG
    media_image2.png
    673
    594
    media_image2.png
    Greyscale
to a name, waste of memory can be reduced. Also, the memory for storing the user word models may be a cache memory, and if the memory space is completely filled by stored items, previous contents may be deleted by being overwritten in the order of oldest items first…”  “…In operation 904, if the searched for telephone number is a registered telephone number, the name corresponding to the telephone number is updated in the user word model unit 320 in operation 906…” KIM paras. 69-72, 80, Figs. 3-6); and

    PNG
    media_image3.png
    455
    433
    media_image3.png
    Greyscale
presenting to the speaker the registration information that was searched for and that satisfies the condition corresponding to the nickname (See e.g., “…the selecting of the second words, if the searched for telephone number matches a telephone number included in the first words stored in the device, a name corresponding to the called telephone number is selected from the second words and stored…” KIM paras. 69-72, 80, Figs. 3-6, claims 4, 5, 6).

With respect to Claim 2, KIM discloses:

    PNG
    media_image2.png
    673
    594
    media_image2.png
    Greyscale
2. (Currently Amended) The information processing method according to claim 1, wherein the nickname indicates a personal name, and the condition corresponding to the nickname include at least one from among surname, gender, home address, and telephone number (See e.g., how Fig. 5 with nickname indicating personal name and phone number and how “…the selecting of the second words, if the searched for telephone number matches a telephone number included in the first words stored in the device, a name corresponding to the called telephone number is selected from the second words and stored…” KIM paras. 69-72, 80, Figs. 3-6, claims 4, 5, 6).
With respect to Claim 3, KIM discloses:

    PNG
    media_image4.png
    310
    296
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    468
    413
    media_image5.png
    Greyscale
3. (Currently Amended) The information processing method according to claim 1, wherein the nickname, and a given name of a person included in the searched for registration information that satisfies the condition corresponding to the nickname are associated with each other and presented to the speaker (See e.g., “…the selecting of the second words, if the searched for telephone number matches a telephone number included in the first words stored in the device, a name corresponding to the called telephone number is selected from the second words and stored…” KIM paras. 69-72, 80, Figs. 3-6, claims 4, 5, 6).

With respect to Claim 4, KIM discloses:

    PNG
    media_image2.png
    673
    594
    media_image2.png
    Greyscale
4. (Currently Amended) The information processing method according to claim 1, wherein the nickname, and a given name of a person included in the searched for registration information that satisfies the condition corresponding to the nickname, are associated with each other and presented to the speaker (See e.g., “…selectively storing only a pointer corresponding to a name, waste of memory can be reduced. Also, the memory for storing the user word models may be a cache memory, and if the memory space is completely filled by stored items, previous contents may be deleted by being overwritten in the order of oldest items first…”  “…In operation 904, if the searched for telephone number is a registered telephone number, the name corresponding to the telephone number is updated in the user word model unit 320 in operation 906…” KIM paras. 69-72, 80, Figs. 3-6); and the nickname is recorded in association 
    PNG
    media_image6.png
    674
    718
    media_image6.png
    Greyscale
with registration information upon determining an affirmative response from the speaker (See e.g., recognition unit 310 in combination with result confirmation unit 440 and update unit 330, KIM paras. 69-72, 80, Figs. 3-6, 9).

    PNG
    media_image7.png
    301
    464
    media_image7.png
    Greyscale






With respect to Claim 5, KIM discloses:
5. (Currently Amended) The information processing method according to claim 1, further comprising writing the nickname in the registration information that was searched for (See e.g., “…selectively storing only a pointer corresponding to a name, waste of memory can be reduced. Also, the memory for storing the user word models may be a cache memory, and if the memory space is completely filled by stored items, previous contents may be deleted by being overwritten in the order of oldest items first…” “…In operation 904, if the searched for telephone number is a registered telephone number, the name corresponding to the telephone number is updated in the user word model unit 320 in operation 906…” KIM paras. 69-72, 80, Figs. 3-6).

With respect to Claim 6, KIM discloses:
6. (Currently Amended) The information processing method according to claim 1, wherein extracting from the text data a command that indicates a control desired by the speaker, and 
using the registration information that was searched for to perform a control that corresponds to the command (See e.g., “…performance of name retrieval or name dialing based on voice recognition can be enhanced by using the telephone usage pattern of 
    PNG
    media_image1.png
    442
    681
    media_image1.png
    Greyscale
the user…” “…phone book has a structure in which names next to their corresponding telephone numbers are sequentially stored, and the total number of registered telephone numbers of the phone book is defined as NT… to reduce a memory space used by the names and telephones…only matching names are sequentially stored…” KIM paras. 55, 69-72, 80, Figs. 3-6).

With respect to Claim 7, KIM discloses:
7.	(Currently Amended) The information processing method according to claim l, wherein the converting of the speech uttered by the speaker during a telephone call with a person (See e.g., “…performance of name retrieval or name dialing based on voice recognition can be enhanced by using the telephone usage pattern of 
    PNG
    media_image1.png
    442
    681
    media_image1.png
    Greyscale
the user…” “…phone book has a structure in which names next to their corresponding telephone numbers are sequentially stored, and the total number of registered telephone numbers of the phone book is defined as NT… to reduce a memory space used by the names and telephones…only matching names are sequentially stored…” KIM paras. 55, 69-72, Figs. 3-6); 
searching in the database for the registration information including the telephone number (See e.g., “…voice recognition unit 310 receives an acoustic model appropriate to an input voice signal, from the acoustic model unit 360, and extracts a word matching the input voice, from the vocabulary unit 370, thereby recognizing the voice…”  and “…monitoring unit 340 monitors cases such as where the user searches the phone book by using a device, such as a mobile phone. Searching of the phone book includes searching the phone book for both names and telephones…” “…personal name management (PNM) database DB 250 corresponding to the telephone number, a recognition unit 220 recognizing an uttered voice of the caller and selecting a recognition result (n-best) corresponding to the recognized word, a recognition word selection unit 230 readjusting the result n-best by using the PNM DB 250 and a recognition word selection rule…”  KIM paras. 12, 45, 69-72, 80, Figs. 3-6); and
(See e.g., “…selectively storing only a pointer corresponding to a name, waste of memory can be reduced. Also, the memory for storing the user word models may be a cache memory, and if the memory space is completely filled by stored items, previous contents may be deleted by being overwritten in the order of oldest items first…” “…In operation 904, if the searched for telephone number is a registered telephone number, the name corresponding to the telephone number is updated in the user word model unit 320 in operation 906…” KIM paras. 69-72, 80, Figs. 3-6).

With respect to Claim 8, KIM discloses:
8. (Currently Amended) The information processing device processing method according to claim 7, wherein creating in the database registration information including the telephone number (See e.g., “…monitoring unit 340 monitors cases such as where the user searches the phone book by using a device, such as a mobile phone. Searching of the phone book includes searching the phone book for both names and telephones…” “…personal name management (PNM) database DB 250 corresponding to the telephone number, a recognition unit 220 recognizing an uttered voice of the caller and selecting a recognition result (n-best) corresponding to the recognized word, a recognition word selection unit 230 readjusting the result n-best by using the PNM DB 250 and a recognition word selection rule…” KIM paras. 12, 45, 69-72, 80, Figs. 3-6) and the nickname upon determining the registration information including the telephone number that was searched for is not present in the database (See e.g., “…selectively storing only a pointer corresponding
    PNG
    media_image2.png
    673
    594
    media_image2.png
    Greyscale
 to a name, waste of memory can be reduced. Also, the memory for storing the user word models may be a cache memory, and if the memory space is completely filled by stored items, previous contents may be deleted by being overwritten in the order of oldest items first…”  “…In operation 904, if the searched for telephone number is a registered telephone number, the name corresponding to the telephone number is updated in the user word model unit 320 in operation 906…” KIM paras. 69-72, 80, Figs. 3-6).

With respect to Claim 9, KIM discloses:
9. (New) The information processing method according to claim 1, wherein the converting of the speech uttered by the speaker during a dialogue with the person being referred to using the nickname to the text data (See e.g., “…voice recognition unit 310 receives an acoustic model appropriate to an input voice signal, from the acoustic model unit 360, and extracts a word matching the input voice, from the vocabulary unit 370, thereby recognizing the voice…” “…the selecting of the second words, if the searched for telephone number matches a telephone number included in the first words stored in the device, a name corresponding to the called telephone number is selected from the second words and stored…” KIM paras. 36, 37, 69-72, 80, Figs. 3-6, claims 4, 5, 6) , and further comprising extracting the nickname from (See e.g., “…performance of name retrieval or name dialing based on voice recognition can be enhanced by using the telephone usage pattern of 
    PNG
    media_image1.png
    442
    681
    media_image1.png
    Greyscale
the user…” “…phone book has a structure in which names next to their corresponding telephone numbers are sequentially stored, and the total number of registered telephone numbers of the phone book is defined as NT… to reduce a memory space used by the names and telephones…only matching names are sequentially stored…” KIM paras. 55, 69-72, Figs. 3-6);
detecting a voiceprint from the speech uttered by the person during the dialogue with the speaker (See e.g., “…voice recognition unit 310 receives an acoustic model appropriate to an input voice signal, from the acoustic model unit 360, and extracts a word matching the input voice, from the vocabulary unit 370, thereby recognizing the voice…” KIM paras. 36, 37, Figs. 3-6);
searching in the database for the registration information including the voiceprint (See e.g., “…voice recognition unit 310 receives an acoustic model appropriate to an input voice signal, from the acoustic model unit 360, and extracts a word matching the input voice, from the vocabulary unit 370, thereby recognizing the voice…”  and “…monitoring unit 340 monitors cases such as where the user searches the phone book by using a device, such as a mobile phone. Searching of the phone book includes searching the phone book for both names and telephones…” “…personal name management (PNM) database DB 250 corresponding to the telephone number, a recognition unit 220 recognizing an uttered voice of the caller and selecting a recognition result (n-best) corresponding to the recognized word, a recognition word selection unit 230 readjusting the result n-best by using the PNM DB 250 and a recognition word selection rule…”  KIM paras. 12, 45, 69-72, 80, Figs. 3-6); and
writing the nickname into the registration information that was searched for (See e.g., “…selectively storing only a pointer corresponding to a name, waste of memory can be reduced. Also, the memory for storing the user word models may be a cache memory, and if the memory space is completely filled by stored items, previous contents may be deleted by being overwritten in the order of oldest items first…” “…In operation 904, if the searched for telephone number is a registered telephone number, the name corresponding to the telephone number is updated in the user word model unit 320 in operation 906…” KIM paras. 69-72, 80, Figs. 3-6).

With respect to Claim 10, KIM discloses:

    PNG
    media_image8.png
    394
    348
    media_image8.png
    Greyscale

    PNG
    media_image4.png
    310
    296
    media_image4.png
    Greyscale
10. (New) The information processing method according to claim l, wherein the presenting of the registration information that was searched for to the speaker includes a plurality of items of the searched for registration information (See e.g., “…the selecting of the second words, if the searched for telephone number matches a telephone number included in the first words stored in the device, a name corresponding to the called telephone number is selected from the second words and stored…” KIM paras. 69-72, 80, Figs. 3-6, claims 4, 5, 6), and further comprising writing the nickname in the registration information that was selected (See e.g., “…selectively storing only a pointer corresponding to a name, waste of memory can be reduced. Also, the memory for storing the user word models may be a cache memory, and if the memory space is completely filled by stored items, previous contents may be deleted by being overwritten in the order of oldest items first…” “…In operation 904, if the searched for telephone number is a registered telephone number, the name corresponding to the telephone number is updated in the user word model unit 320 in operation 906…” KIM paras. 69-72, 80, Figs. 3-6).
 
With respect to Claim 11, KIM discloses:
11. (New) An information processing device comprising:
a database that stores registration information (See e.g., “…the voice recognition apparatus 200 using usage analysis of usage patterns by user includes a preprocessing unit 210 analyzing a caller's telephone number… loading a personal name management (PNM) database DB 250 corresponding to the telephone number, a recognition unit 220 recognizing an uttered voice of the caller and selecting a recognition result (n-best) corresponding to the recognized word, a recognition word selection unit 230 readjusting the result n-best by using the PNM DB 250 and a recognition word selection rule, and a PNM DB management unit 240 analyzing usage patterns by caller in which the number of recognition words being used is limited, and managing the PNM DB 250 appropriately to the characteristic of each caller so that according to whether recognition is successful or not, a name is registered or deleted in an exclusion list in the PNM DB 250, and data of recognition success and failure in relation to each caller telephone number is stored and managed in the PNM DB 250…” KIM paras. 12, 36, 37, 69-72, 80, Figs. 3-6, claims 4, 5, 6);
(See e.g., “…voice recognition unit 310 receives an acoustic model appropriate to an input voice signal, from the acoustic model unit 360, and extracts a word matching the input voice, from the vocabulary unit 370, thereby recognizing the voice…” “…a personal name management (PNM) database DB 250 corresponding to the telephone number, a recognition unit 220 recognizing an uttered voice of the caller and selecting a recognition result (n-best) corresponding to the recognized word, a recognition word selection unit 230 readjusting the result n-best by using the PNM DB 250 and a recognition word selection rule…” KIM paras. 12, 36, 37, Figs. 3-6);
an intention estimation unit that extracts a nickname from the text data (See e.g., “…performance of name retrieval or name dialing based on voice recognition can be enhanced by using the telephone usage pattern of 
    PNG
    media_image1.png
    442
    681
    media_image1.png
    Greyscale
the user…” “…phone book has a structure in which names next to their corresponding telephone numbers are sequentially stored, and the total number of registered telephone numbers of the phone book is defined as NT… to reduce a memory space used by the names and telephones…only matching names are sequentially stored…” KIM paras. 55, 69-72, Figs. 3-6), searches the database for registration information including the nickname, and searches the database for registration information that satisfies a condition corresponding to the nickname (See e.g., “…monitoring unit 340 monitors cases such as where the user searches the phone book by using a device, such as a mobile phone. Searching of the phone book includes searching the phone book for both names and telephones…” “…personal name management (PNM) database DB 250 corresponding to the telephone number, a recognition unit 220 recognizing an uttered voice of the caller and selecting a recognition result (n-best) corresponding to the recognized word, a recognition word selection unit 230 readjusting the result n-best by using the PNM DB 250 and a recognition word selection rule…” KIM paras. 12, 45, 69-72, 80, Figs. 3-6), upon determining the registration information including the nickname is not present in the database (See e.g., “…selectively storing only a pointer corresponding

    PNG
    media_image2.png
    673
    594
    media_image2.png
    Greyscale
to a name, waste of memory can be reduced. Also, the memory for storing the user word models may be a cache memory, and if the memory space is completely filled by stored items, previous contents may be deleted by being overwritten in the order of oldest items first…”  “…In operation 904, if the searched for telephone number is a registered telephone number, the name corresponding to the telephone number is updated in the user word model unit 320 in operation 906…” KIM paras. 69-72, 80, Figs. 3-6);

    PNG
    media_image4.png
    310
    296
    media_image4.png
    Greyscale
and a search result output unit that presents the searched for registration information that satisfies the condition corresponding to the nickname to the speaker (See e.g., “…the selecting of the 
    PNG
    media_image5.png
    468
    413
    media_image5.png
    Greyscale
second words, if the searched for telephone number matches a telephone number included in the first words stored in the device, a name corresponding to the called telephone number is selected from the second words and stored…” KIM paras. 69-72, 80, Figs. 3-6, claims 4, 5, 6).



Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Balcerek et al., (J. Balcerek, S. Drgas, A. Dąbrowski and A. Konieczka, "Prototype multimedia database system for registration of emergency situations," Signal Processing Algorithms, Architectures, Arrangements, and Applications SPA 2009, Poznan, Poland, 2009, pp. 144-148) discloses “…a multimedia database registering and storing relevant emergency situations in a semi automatic way…this database is created exclusively with sound and linguistic material won from emergency telephone calls…system enables conducting speaker recognition  (See e.g., Balcerek et al.,, Abstract).  
Please, see for additional references PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656